Citation Nr: 1705352	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for facial muscular and nerve condition.

3.  Entitlement to service connection for bilateral eye disorder.

4.  Entitlement to service connection for sleep apnea and generalized fatigue.

5.  Entitlement to service connection for a lung condition.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for major depressive disorder.

8.  Entitlement to an initial compensable rating for left ear hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable rating for gastritis prior to April 2, 2015, and in excess of 20 percent thereafter.

11.  Entitlement to an effective date earlier than May 23, 2011, for service connection for gastritis.

12.  Entitlement to service connection for hypothyroidism.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from 1981 to 2006.  During that time, he served on active duty for training (ACDUTRA) from January 1982 to May 1982.  He served on active duty from February 1991 to July 1991, and from February 1997 to November 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2012, the Board remanded this matter for further development.

The Veteran was afforded a Board videoconference hearing in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

During the Video conference hearing of May 2011, the Veteran and his representative indicated that they believed that all of the issues denied by the RO in its decision of April 2007 (entitlement to service connection for a bilateral eye disorder, sleep apnea and generalized fatigue, a stomach ulcer, bilateral hearing loss, tinnitus, and for a twitch in the facial muscle) were on appeal.  After some discussion, the Board took testimony on the additional issues, with the caution that if the RO ultimately denies those issues, and the case is appealed, that appeal will be returned to the undersigned judge.  (See page 2 of the hearing transcript.)  In an April 2015 rating decision, the RO granted service connection for gastritis, tinnitus, and left ear hearing loss, and denied service connection for right ear hearing loss, facial muscular and nerve condition, bilateral eye disorder, and sleep apnea and generalized fatigue.  The Veteran filed a notice of disagreement, but a statement of the case has not been issued and the Veteran has not been given the proper due process to perfect the appeal.  The Board also notes that the Veteran filed a notice of disagreement to a February 2013 rating decision denying service connection for a lung condition, posttraumatic stress disorder (PTSD), and major depressive disorder, but a statement of the case has not been issued and the Veteran has been unable to perfect the appeal.  As discussed below, those issues are subject to remand pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

During the course of the appeal, the Veteran's representation changed.  The Veteran was represented by attorney Kenneth LaVan and he is now proceeding unrepresented.  See October 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative; August 2015 Notice of Withdrawal from Representation.  The Board notes that the Veteran can seek new representation if he wishes to do so.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the Veteran's claims can be properly adjudicated.  

As to the Veteran's claims for service connection for right ear hearing loss, facial muscular and nerve condition, bilateral eye disorder, sleep apnea and generalized fatigue, a lung condition, PTSD, and major depressive disorder, for an initial compensable rating for left ear hearing loss, for an initial rating in excess of 10 percent for tinnitus, for higher ratings for gastritis, and for an earlier effective date for service connection for gastritis, the Veteran filed a timely notice of disagreement (NOD) to the February 2013 and April 2015 rating decisions but a statement of the case (SOC) has not been issued and the Veteran has been unable to perfect his appeal of these issues.  Remand of these claims is appropriate for the RO to issue an SOC per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the Veteran's claim for service connection for hypothyroidism, the Board's April 2012 remand instructed that the RO ensure the Veteran's service records were complete and then schedule the Veteran for a VA examination to determine the nature and etiology of his hypothyroidism.  

While additional service personnel records were obtained in accordance with the Board's remand instructions, it appears that the service treatment records remain incomplete.  Accordingly, the RO should attempt to obtain the records from the 342nd Medical Attachment in Fort Lauderdale, Florida, the 324th Combat Support Hospital in Fort Lauderdale, Florida, and the 841st Combat Engineering Support in Fort Lauderdale, Florida, along with the results of the April 1994 pesticide test at Fort Stewart in Georgia.  The RO should also obtain any additional documents relating to the finding that the Veteran was unfit for a 2006 military deployment.  The RO should take all appropriate steps to obtain such records, including seeking the records directly from the Army Reserves.

In December 2015, the Veteran underwent VA examination in accordance with the Board's remand directives.  The VA examiner diagnosed hypothyroidism, noted the total thyroidectomy, and opined that the Veteran's hypothyroidism was not incurred during the Veteran's January 1982 to May 1982 period of ACDUTRA.  However, as the only rationale provided was that the Veteran's hypothyroidism was not diagnosed during that time, the VA opinion lacks an adequate rationale.  

The VA examiner also opined that the Veteran's hypothyroidism clearly and unmistakably pre-existed the Veteran's 1997 period of active duty as it had existed prior to the period of active duty.  The VA examiner explained that the Veteran was diagnosed with hypothyroidism in January 1996, that his thyroid was shown to be a "little big" but otherwise normal, that he had taken medication in the past to shrink the thyroid, and that he had been under professional care since May 1986.  In an April 2016 addendum, the VA examiner opined that the disorder was not aggravated beyond its natural progression during the Veteran's 1997 period of active duty.  The VA examiner explained that the Veteran did not complain of enlarged thyroid symptoms during that time, and that while there was no lab work during that time, lab work completed in October 2001 showed normal results, and the Veteran's April 2006 choking sensation and hoarseness of voice resolved with his upper respiratory infection.  The VA examiner then concluded that "there is no evidence that his thyroid condition progressed beyond its natural course."  As it does not appear that the VA examiner applied the correct standard and requested in the Board's remand.  The standard is whether there is clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression.  As the opinion lacked a discussion the evidence in light of the applicable standard, additional medical opinion is necessary.  The VA examiner also failed to opine regarding the service period from February 1991 to July 1991, a period of the Veteran's active duty.  In light of the above deficiencies, the Board finds remand is appropriate in order to obtain further medical opinion.

As the instructions of the April 2012 remand were not complied with, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders). 

The Board notes that a CD submitted by the Veteran's representative and received by the VA on July 5, 2011 was broken and therefore the information therein was not scanned and associated with the Veteran's claims file, per a June 2016 VA memorandum.  On remand, the RO should allow the Veteran an opportunity to resubmit the information contained on the CD.

While on remand, VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from December 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran an SOC with respect to the claims for service connection for right ear hearing loss, facial muscular and nerve condition, bilateral eye disorder, sleep apnea and generalized fatigue, a lung condition, PTSD, and major depressive disorder, for an initial compensable rating for left ear hearing loss, for an initial rating in excess of 10 percent for tinnitus, for higher ratings for gastritis, and for an earlier effective date for service connection for gastritis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.  In the event that a statement of the case is issued to the Veteran before this remand has been received by the AOJ, then no further action is necessary concerning these issues.

2.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from the appropriate source and associating such records with the claims file, to include:

	(a)  the results from the April 1994 pesticide 	test taken at Fort Stewart in Georgia; 

	(b)  the medical records related to the 2006 	determination that the Veteran was unfit for 	military deployment;  

	(c)  records from the 342nd Medical 	Attachment unit in Fort Lauderdale, Florida;

	(d)  records from the 324th Combat Support 	Hospital unit in Fort Lauderdale, Florida; 	and, 

	(e)  records from the 841st Combat 	Engineering unit in Fort Lauderdale, 	Florida.

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.

3.  Provide the Veteran an opportunity to resubmit the information contained on the CD submitted July 5, 2011.

4.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

5.  Obtain any additional VA treatment records, including those dated from December 2015 to the present.

6.  After completing the above development, arrange to obtain an addendum opinion from the VA examiner who conducted the December 2015 VA examination and provided the April 2016 VA addendum, or, if such examiner is unavailable, from another appropriate VA medical professional, to address the etiology of the Veteran's hypothyroidism.  

The opinion provider should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand.  If a new examination is deemed necessary in order to render the opinions requested, the RO/AMC should schedule the Veteran for such examination.

The opinion provider should then opine as to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypothyroidism was incurred during the Veteran's first period of ACDUTRA from January 1982 to May 1982?  

(b)  Did the Veteran's hypothyroidism clearly and unmistakably pre-exist his entry into his period of active duty from February 1991 to July 1991?  

i)  If there is clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this second period of active duty?  

ii)  If there is not clear and unmistakable evidence that the current disorder pre-existed this second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that this disorder was incurred during this second period of active duty service or is the result of such service?  

(c)  Did the Veteran's hypothyroidism clearly and unmistakably pre-exist his entry into his period of active duty from February 1997 to November 1997?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

i)  If there is clear and unmistakable evidence that the disorder pre-existed this period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this period of military service?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

ii)  If there is not clear and unmistakable evidence that the disorder pre-existed this period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his disorder was incurred during this period of active duty service or is the result of such service?  Discuss the Veteran's treatment with Dr. M.M. for thyromegaly since January 1996. 

The opinion provider should consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  The opinion provider should also consider the April 2011 medical opinion submitted by the Veteran, as well as all other medical and lay evidence in the claims file.

Any opinion expressed should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


